DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on January 17, 2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed November 22, 2022 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection.  One rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed August 23, 2022 remains.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “narrow shallow grooves” in line 15 (line 16 of original claim) and the limitation "the narrow shallow groove " in line 16 (lines 18-19 of original claim).  It is unclear which narrow shallow groove is being referred to by the language “the narrow shallow groove”.  Examiner recommends replacing the occurrences of the term “the narrow shallow groove” with “one of the narrow shallow grooves” or “each of the narrow shallow grooves”.  For examination purposes, examiner has interpreted “the narrow shallow groove” to be any narrow shallow groove in a land portion.    Claims 2-20 are rejected based on their dependency from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of US 4,223,712 (Iwata et al.).  
Regarding claim 1, Ishizaka discloses a tire (see paragraph 1 of the provided translation), comprising:
three circumferential main grooves (the main grooves 6; see Figure 1 and paragraph 29) disposed side by side in a tire width direction and extending in a tire circumferential direction (see Figure 1);
lug grooves (the lug grooves 7; see Figure 1 and paragraph 29) extending in the tire width direction (see Figure 1), each of the lug grooves having at least one end opening to the circumferential main groove (See Figure 1 and the corresponding rejection under 35 U.S.C. 112);
land portions (the land portions 8; see Figure 1 and paragraph 29) defined by the circumferential main grooves and the lug grooves (see Figure 1),
among the three circumferential main grooves, when the circumferential main groove disposed at a center in the tire width direction is defined as a center main groove and the circumferential main grooves disposed on both sides of the center main groove in the tire width direction are defined as shoulder main grooves (paragraph 59 states that the tire may have an arrangement of three main circumferential grooves and that the tread pattern can be symmetrical, which would necessarily result in a center main groove and two shoulder main grooves), and
among the land portions, when the land portions disposed on an inner side of the shoulder main grooves in the tire width direction are defined as center land portions (see 21, Figure 1) and the land portions disposed on an outer side of the shoulder main grooves in the tire width direction are defined as shoulder land portions (see 22, Figure 1). 
The tire disclosed by Ishizaka also includes narrow shallow grooves (92) being formed in the center land portions and the shoulder land portions (91 or 92), each of the narrow shallow grooves having at least one end opening to the circumferential main groove (see Figure 1, grooves 92).  The groove depth of the narrow shallow grooves disclosed by Ishizaka can be in a range of 30-60% (see machine translation, paragraphs 0013 and 0014), which overlaps applicants claimed groove depth range of 0.1 < (Dn/Dm) < 0.4 to a groove depth Dm of the circumferential main groove.
As depicted in Figure 1 of Ishizaka, the shoulder lug grooves (72) are disposed on an outer side of the shoulder main groove in the tire width direction (22), each of the shoulder lug grooves having one end opening to the shoulder main groove (62), the center lug grooves (71) being disposed between the center main groove (61)and the shoulder main groove (62), each of the center lug grooves has both ends opening to the circumferential main grooves (61, 62), the center lug groove having a minimum groove width wider than a minimum groove width of the shoulder lug groove (71, 72 and lines 456-464 of machine translation).  
Ishizaka does not specifically state the configuration of the center lug grooves in relation to each other when there are three main circumferential grooves (as disclosed in paragraph 59).  However, the tire disclosed by Ishizaka is clearly a non-directional pattern.  It would have been obvious to one having ordinary skill in the art before the date of filing that in order to maintain a non-directional pattern the lug grooves would need to be configured to have the same direction of inclination with respect to the tire circumferential direction.  Further, the examples depicted in Figures 3 and 8 of Iwata show that it is known to position lug grooves in the same inclination when going to a configuration with three circumferential grooves from a configuration with four circumferential grooves where a center land portion has lug grooves inclined in the opposite direction.  
Regarding claim 2, the tire disclosed by Ishizaka further includes an inclination direction of the narrow shallow grooves in the tire circumferential direction with respect to the tire width direction is a direction identical to an inclination direction of the lug grooves in the tire circumferential direction with respect to the tire width direction (see Figure 1). 
Regarding claim 4, the narrow shallow grooves formed in the center land portion and the shoulder land portion adjacent to one another via the shoulder main groove of Ishizaka are disposed to be displaced in the tire circumferential direction without having portions where the positions in the tire circumferential direction become identical (see Figure 1, grooves 92 in the shoulder portions and adjacent center portions are offset from each other in the circumferential direction).
Regarding claim 5, Figure 1 of Ishizaka further discloses narrow shallow grooves (92) in the center land portion (81) having both ends open to circumferential main groove, and narrow shallow grooves (91) in shoulder land portion (82) having one end open to the circumferential main groove and another end terminating within the should land portion.  
Regarding claim 7, Ishizaka also discloses that the center lug groove is in a range of 50-100% the depth of the circumferential main groove, which encompasses applicant’s claimed range.  The shoulder lug groove of Ishikawa has a depth of 10-30% of the circumferential main groove, which overlaps applicant’s claimed range (see machine translation, paragraph 0047).
Regarding claim 9, Ishizaka also discloses a tire having a groove area ratio between center lines of the shoulder main grooves on both sides in the tire width direction that is three times a groove area ratio on an outer side of the center line of the shoulder main groove, which is within applicant’s claimed range of two times or more (see machine translation, paragraphs 0006 and 0065).
Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of US 4,223,712 (Iwata et al.) further in view of US 2012/0305155 (Hamanaka).
Regarding claims 3 and 13, Ishizaka discloses a tire as explained above, but fails to teach that the narrow shallow groove is in a zigzag shape in which the narrow shallow groove bends at three or more locations extending in the tire width direction.  
However, Hamanaka teaches that providing tires with zigzag shaped narrow shallow grooves (open sipes 3131) can improve tire performance on ice and resistance to uneven wear (see Figure 3 and paragraph 0069 of Hamanaka).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow shallow grooves of Ishizaka with a zigzag shape, in order to improve tire performance on ice and resistance to uneven wear.  
Regarding claims 14 and 15, see the rejections of claims 4 and 5, respectively.
Claims 3, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of US 4,223,712 (Iwata et al.) further in view of WO 2018043553 (Suzuki).
Regarding claim 11, Ishizaka discloses a tire as explained above, but does not clearly indicate that the narrow shallow grooves have long portions and short portions alternately connected and bent portions forming connecting portions between the long portions and short portions within a range of from not less than 3 locations to not greater than 10 locations.  
However, Suzuki teaches that providing tires with narrow shallow grooves having long and short portions alternately connected (31) and bent portions forming connecting portions (35) increases edges for improved traction and reduces noise on ice and snow (see lines 336-354 machine translation, and Figure 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow shallow grooves of Ishizaka with long and short portions and bent portions forming connecting portions between long and short portions in order to achieve improved traction and noise reduction.
Regarding claims 3 and 13, the narrow shallow groove arrangement disclosed by Suzuki bends at three or more locations and has been interpreted by the examiner as having a zigzag shape since it alternates in direction.  
Regarding claims 14 and 15, see the rejections of claims 4 and 5, respectively.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of US 4,223,712 (Iwata et al.) further in view of EP 0654366 (Yamaguchi et al).
Ishizaka discloses a tire as explained above, but not specify the length of the narrow shallow groove in the shoulder land portion as having a length in the tire width direction within a range of from not less than 40% to not greater than 70% of a width of the shoulder land portion in the tire width direction.  
However, Yamaguchi teaches a tire configuration with a narrow shallow groove formed in the shoulder land portion having a length in the tire width direction of more than 50% (see page 3, lines 1-5), which overlaps applicant’s claimed range.  In one particular embodiment of Yamaguchi, the block has a width of 20 mm and the one-end opening sipes (5a, 5b) have a length of 12 mm (12/20=0.6) (see page 6, lines 8-22).  Having a one-end opening narrow shallow groove (sipe) of this arrangement provides tires on ice and snow improved drainage and steering stability (see page 7, lines 44-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one-end opening narrow shallow grooves (91) disclosed by Ishizaka with the length taught by Yamaguchi, in order to achieve improved drainage and steering stability in tires.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of US 4,223,712 (Iwata et al.) further in view of EP 3135504 (Li)
Ishizaka discloses a tire as explained above.  The tire disclosed by Ishizaka also includes a shoulder land portion having a width in the tire width direction in a range of 15-25% of the development width, which encompasses applicant’s claimed range of 20-25% (see machine translation, paragraphs 0015 and 0056).  Ishizaka does not mention a specific width in the tire width direction for the center land portions, although Figure 1 indicates that they are narrower than the shoulder land portions.  
However, Li discloses a tire having three circumferential main grooves including a center land portion (crown land zone) and shoulder land portions on the outside (see Figure 1, and paragraph 37).  Li teaches that improvements in uneven wear resistance and wear resistance during cornering can be achieved when the shoulder land portion is in a range of 125-150% of the center land portion.  When compared in this way, the shoulder land portion and center land portion percentages claimed by applicant fall within this range disclosed by Li.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce a tire having the shoulder land portion to center land portion ratios disclosed by Li, in order to achieve improvements to wear resistance.   
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of US 4,223,712 (Iwata et al.) further in view of WO 2018043553 (Suzuki) further in view of EP 0654366 (Yamaguchi et al).
Regarding claim 16, Ishizaka discloses a tire as explained above, but fails to teach that the narrow shallow groove is in a zigzag shape in which the narrow shallow groove bends at three or more locations extending in the tire width direction.  Ishizaka also does not specify the length of the narrow shallow groove in the shoulder land portion as having a length in the tire width direction within a range of from not less than 40% to not greater than 70% of a width of the shoulder land portion in the tire width direction.  
Suzuki teaches that providing tires with narrow shallow grooves having long and short portions alternately connected (31) and bent portions forming connecting portions (35) increases edges for improved traction and reduces noise on ice and snow (see lines 336-354 machine translation, and Figure 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow shallow grooves of Ishizaka with long and short portions and bent portions forming connecting portions between long and short portions in order to achieve improved traction and noise reduction.  The narrow shallow groove arrangement disclosed by Suzuki bends at three or more locations and has been interpreted by the examiner as having a zigzag shape since it alternates in direction.  
Additionally, Yamaguchi teaches a tire configuration with a narrow shallow groove formed in the shoulder land portion having a length in the tire width direction of more than 50% (see page 3, lines 1-5), which overlaps applicant’s claimed range.  In one particular embodiment of Yamaguchi, the block has a width of 20 mm and the one-end opening sipes (5a, 5b) have a length of 12 mm (12/20=0.6) (see page 6, lines 8-22).  Having a one-end opening narrow shallow groove (sipe) of this arrangement provides tires on ice and snow improved drainage and steering stability (see page 7, lines 44-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one-end opening narrow shallow grooves (91) disclosed by Ishizaka with the length taught by Yamaguchi, in order to achieve improved drainage and steering stability in tires.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 17, see the rejection of claim 7.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of US 4,223,712 (Iwata et al.) further in view of US 2016/0059638 (Matsuda et al).
Ishizaka discloses a tire as explained above, but makes no mention of the narrow shallow groove having a notch portion open to the circumferential main groove, the narrow shallow groove notch portion having a width that widens from the narrow shallow groove side to the circumferential main groove side.  
However, Matsuda discloses a tire configuration where narrow shallow grooves are provided with a notch portion (Figure 3) open to the circumferential main groove and having a width that widens from the narrow shallow groove side to the circumferential main groove side (see 20c in Figure 3, and paragraphs 0075).  Matsuda teaches that providing such a notch improves drainage and rigidity in a tire (see paragraphs 0091-0092).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the narrow shallow grooves of Ishizaka with notches disclosed by Matsuda, in order to improve drainage and rigidity of tires.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of US 4,223,712 (Iwata et al.) further in view of US 2002/0092591 (Cortes).  Ishizaka discloses a tire as explained above, but makes no mention of the cross-sectional area of the circumferential main groove.  It is unclear whether the cross-sectional area satisfies a relationship (SL/SU)<0.5 between a cross-sectional area SL on a groove bottom side and a cross-sectional area SU at a position ½ depth of a groove. 
However, Cortes teaches that providing tire grooves with a tapered configuration such as a V-shape helps to prevent debris from becoming trapped in the grooves (see paragraphs 0004-0006 and 0008).  A tire groove having a V-shape and walls that intersect an outer tire surface at an angle between 90 and 135 degrees (see Figure 2 and paragraph 15) would have a cross-section where the bottom of the groove is 50% or less than the cross-section at ½ depth of the groove.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a tapered configuration taught by Cortes in the circumferential main grooves of Ishikawa, in order to prevent debris from becoming entrapped in the tire grooves causing loss of traction.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4770797 (Ishizaka) in view of   US 4,223,712 (Iwata et al.) further in view of US 2016/0059638 (Matsuda et al), further in view of WO 2018043553 (Suzuki) and further in view of EP 0654366 (Yamaguchi et al).
Regarding claim 18, Ishizaka discloses a tire as explained above, but makes no mention of the narrow shallow groove having a notch portion open to the circumferential main groove, the narrow shallow groove notch portion having a width that widens from the narrow shallow groove side to the circumferential main groove side.  
However, Matsuda discloses a tire configuration where narrow shallow grooves are provided with a notch portion (Figure 3) open to the circumferential main groove and having a width that widens from the narrow shallow groove side to the circumferential main groove side (see 20c in Figure 3, and paragraphs 0075).  Matsuda teaches that providing such a notch improves drainage and rigidity in a tire (see paragraphs 0091-0092).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the narrow shallow grooves of Ishizaka with notches disclosed by Matsuda, in order to improve drainage and rigidity of tires.  
 Regarding claims 19 and 20, see the rejections of claims 9 and 10, respectively.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive.  
Applicant’s amendments have overcome the rejection of the claims under 35 U.S.C. 102; however, it would have been obvious to one having ordinary skill in the art before the time of filing to arrange the lug grooves of adjacent land portions in the same inclination direction.   
Applicant argues that Ishizaka requires the lug grooves to be arranged with opposite inclination directions and points to paragraph 0020 which discusses uniform traction.  However, this discussion is regards to that particular embodiment where there are 4 circumferential grooves (“according to the fifth aspect of the invention”).  As evidenced by newly cited Iwata (see above), it is known in the art to arrange lug grooves of adjacent land portions in the same inclination direction when there are 3 circumferential grooves.  
Regarding claim 5, applicant argues that grooves 91 or 92 of Ishizaka do no not satisfy the limitations requiring grooves that terminate in the shoulder land portion, and grooves that have a depth from 10-40%.  The language of claim 1 currently does not require that all narrow shallow grooves have the limitation of being a depth of 10-40%, only that “the narrow shallow groove” has a depth from 10-40% as stated line 16 of the claim.  “The narrow shallow groove” has been interpreted to mean any narrow shallow groove in a land portion (see 112 rejection above), which is satisfied by groove 92.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is (571)272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WENDY L BOSS/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749